DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 10/04/2022 has been entered. Claim 4 has been cancelled.  Claim 21 is newly added. Claims 1-3 and 5-21 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US Pat 2014/0150118) in view of Hsin et al (US Pub 2007/0138585).
Regarding claim 10, Honda (figs. 5a and 5c) teaches a semiconductor device package, comprising:
a substrate (substrate 10, [(0053]) having a first surface;
an electronic component (semiconductor chip 20, [0053]) over the first surface of the substrate;
a ring structure (resin 41, [0053] and fig. 5a) over the first surface of the substrate and surrounding the electronic component, wherein the ring structure has a bottom surface facing the first surface of the substrate and a top surface opposite the bottom surface, and the ring structure includes a plurality of side parts (41) and a plurality of corner parts (concave parts 34a, [0075]) recessed from the top surface and thinner than the side parts, wherein any two of the corner parts are separated from one another by one of the side parts; and
a first adhesive layer (adhesive 42, [0053]) interposed between the bottom surface of the ring structure and the first surface of the substrate.
Honda teaches the ring structure (resin 41), but does not teach wherein the ring structure is spaced from the electronic component.
Hsin (figs. 2-3) teaches wherein the ring structure (frame layer 54, [0015] is spaced from the electronic component (chip 52, [0015]).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the resin 41 of Honda with frame layer 54 of Hsin in order to improve size of the module as taught by Hsin, [0010].
Regarding claim 11, Honda teaches the semiconductor device package as claimed in claim 10, wherein the substrate has a rectangular shape and four corners, and the corner parts of the
ring structure correspond to the four corners of the substrate, respectively, and each of the corner parts has a rectangular shape (figs. 5a and 5c).
Regarding claim 12, Honda teaches the semiconductor device package as claimed in claim 10, wherein an outer edge of the ring structure is substantially aligned with an edge of the substrate (fig. 5a).
Regarding claim 14, Honda teaches the semiconductor device package as claimed in claim 10, wherein one of the side parts and one of the corner parts adjacent to the side part form a stepped profile (figs. 5a and 5c).
Regarding claim 15, Honda teaches the semiconductor device package as claimed in claim 10, wherein the ring structure further includes at least one strengthening part extending between opposite side parts of the plurality of side parts.
Regarding claim 16, Honda teaches the semiconductor device package as claimed in claim 10, wherein the ring structure (41) further includes at least one strengthening part protruding from at least one of the side parts (fig. 5a).
Regarding claim 17, Honda teaches the semiconductor device package as claimed in claim 10, wherein a recess is formed between a top surface of one of the corner parts and a lateral surface of one of the side parts adjacent and connected to the top surface of the corner part, wherein the semiconductor device package further comprises a lid structure (lid 31, [0053]) over the top surface of the ring structure and a second adhesive layer (second adhesive 43, [0053]) interposed between the ring structure and the lid structure, wherein a portion of the second adhesive layer extends into the recess (fig. 5c).
Regarding claim 18, Honda (figs. 9a-9i) teaches a method for forming a semiconductor device package, comprising:
attaching an electronic component (semiconductor chip 20, [0078]) to a surface of a substrate (substrate 10, [0078]);
applying an adhesive layer (adhesive 42, [0079]) to a periphery of the surface of the substrate; and
mounting a ring structure (resin 41, [0083]) on the periphery of the surface of the substrate via the adhesive layer, wherein the ring structure has a bottom surface facing the surface of the substrate and a top surface opposite the bottom surface, and the ring structure includes a first part (41) having a first height and a second part (concave parts 34a, [0083]) recessed from the top surface and having a second height that is lower than the first height, wherein the second part of the ring structure includes a plurality of segmented parts (41) corresponding to respective corners of the substrate, and any two of the segmented parts are separated from one another by the first part.
Honda teaches the ring structure (resin 41), but does not teach wherein the ring structure is spaced from the electronic component.
Hsin (figs. 2-3) teaches wherein the ring structure (frame layer 54, [0015] is spaced from the electronic component (chip 52, [0015]).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the resin 41 of Honda with frame layer 54 of Hsin in order to improve size of the module as taught by Hsin, [0010].
Regarding claim 19, Honda teaches the method as claimed in claim 18, further comprising forming the recessed segmented parts in the ring structure using a punching process (heat pressing/injection process, [0083]).
Regarding claim 20, Honda teaches the method as claimed in claim 18, wherein each of the segmented parts (34a, fig. 9h) is immediately adjacent to an outer edge of the ring structure.

Allowable Subject Matter
Claims 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the side parts each have a first height, and the corner parts each have a second height that is lower than the first height, wherein the second height is less than about 3/4 of the first height and greater than about 1/4 of the first height.
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the side parts each have a first height, and the corner parts each have a second height that is lower than the first height, wherein the second height is less than about 3/4 of the first height and greater than about 1/4 of the first height.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892